          Case 2:19-cv-01779-APG-BNW Document 30 Filed 01/07/21 Page 1 of 2




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 DARLENE CARTER and DAVID BIANCO,                        Case No.: 2:19-cv-01779-APG-BNW

 4          Plaintiffs                                  Order Accepting and Modifying Report
                                                         and Recommendation and Granting in
 5 v.                                                  Part Motion to Adjudicate Attorney’s Lien

 6 LIBERTY INSURANCE CORPORATION,                                    [ECF Nos. 16, 27]

 7          Defendant

 8         On December 8, 2020, Magistrate Judge Weksler recommended that I reduce to judgment

 9 the attorney’s lien perfected by the plaintiffs’ former counsel, Black and Lobello Law Firm, in

10 the amount of $10,348.53. No one filed an objection. Thus, I am not obligated to conduct a de

11 novo review of the report and recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts

12 to “make a de novo determination of those portions of the report or specified proposed findings

13 to which objection is made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)

14 (en banc) (“the district judge must review the magistrate judge’s findings and recommendations

15 de novo if objection is made, but not otherwise” (emphasis in original)).

16         I accept Judge Weksler’s report and recommendation, but I modify it to be only an

17 adjudication of the charging lien. I do not reduce that lien to a judgment because the plaintiffs

18 have not yet obtained a recovery in this case. See Nev. Rev. Stat. § 18.015(4)(a) (stating that a

19 charging lien “attaches to any verdict, judgment or decree entered and to any money or property

20 which is recovered on account of the suit or other action”).1 The Supreme Court of Nevada has

21
     1
22   See also Leventhal v. Black & LoBello, 305 P.3d 907, 910 (Nev. 2013) (stating that an attorney
   may obtain a charging lien on the “tangible fruits” of his or her labor, which is “generally
23 money, property, or other actual proceeds gained by means of the claims asserted for the client in
   the litigation”); Martinez v. Sheehan, No. 48353, 281 P.3d 1198, 2009 WL 1444248, at *2 (Nev.
   2009) (stating that a statutory charging lien “cannot be enforced until it has attached to a
          Case 2:19-cv-01779-APG-BNW Document 30 Filed 01/07/21 Page 2 of 2




 1 recognized the difference between an attorney’s “charging lien against the client’s claim or

 2 recovery under NRS 18.015” and the attorney’s ability “to sue its client and obtain a money

 3 judgment for fees due . . . .” Leventhal, 305 P.3d at 910. The charging lien does not become a

 4 judgment that Black and Lobello Law Firm can use to collect against any other property of its

 5 client; recovery is limited to the fruits of this case.

 6         I THEREFORE ORDER Magistrate Judge Weksler’s report and recommendation (ECF

 7 No. 27) is accepted and modified, and Black and Lobello Law Firm’s motion to adjudicate

 8 attorney’s lien (ECF No. 16) is GRANTED in part. Black and Lobello Law Firm has a

 9 charging lien in the amount of $10,348.53 on any recovery the plaintiffs obtain in this case.

10         DATED this 7th day of January, 2021.

11

12
                                                             ANDREW P. GORDON
                                                             UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23 judgment or settlement in the underlying case”); Argentena Consol. Min. Co. v. Jolley Urga
   Wirth Woodbury & Standish, 216 P.3d 779, 783-84 (Nev. 2009) (en banc) (“A charging lien is a
   lien on the judgment or settlement that the attorney has obtained for the client.”).
                                                       2
